internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-153781-01 cc psi b8 taxable periods issues is taxpayer liable for the excise_tax imposed by sec_4051 of the internal_revenue_code on tractors when it makes first retail sales of the vehicles described below if the irs rules adversely to taxpayer on issue will the irs grant taxpayer's request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions taxpayer is liable for the excise_tax imposed by sec_4051 on tractors when taxpayer makes first retail sales of the vehicles described below taxpayer's request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts taxpayer sells trucks and truck tractors at retail as part of its business taxpayer purchases models x and y medium duty chassis cabs the chassis cabs tam-153781-01 have a gross vehicle weight rating gvwr of between big_number to big_number pounds taxpayer has mounted bodies such as flatbed bodies on chassis cabs and sold the vehicles as trucks and has also sold the chassis cabs as truck tractors without a body but with a fifth wheel installed these vehicles are not at issue however an issue of taxability arises when taxpayer contracts with z to install z’s and foot platforms with flush-mounted tiedowns designated as rv recreational vehicle beds on the chassis cabs along with coupling devices the completed vehicles are either extended cab 2-door models or crew cab 4-door models they are typically equipped with standard hydraulic disc brakes some have custom headboards open top toolboxes mounted behind the cab and belly boxes most of the vehicles are equipped with a removable ball hitch mounted in the center of the flatbed just in front of the rear axle the ball hitch is rated to tow a big_number pound trailer taxpayer sells some vehicles with air-ride fifth wheel hitches installed all the vehicles are equipped with 7-prong rv plugs for trailer lights heavy duty trailer receivers and in some cases electric trailer brake units to operate the electric brakes on the trailer none of the vehicles at issue is equipped with air brakes the vehicles are used to tow horse and cattle trailers racing car trailers and recreational fifth wheel trailers the selling_price of a four-door y chassis equipped with a z body is double that of a comparatively equipped diesel pickup truck law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that this tax does not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle that has a gvw of big_number pounds or less under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer revrul_77_36 1977_1_cb_347 holds that a three-axled truck chassis with a conventional truck cab and equipped with an automobile carrier body designed to carry three automobiles two over the cab and one behind the cab as well as a fifth wheel mounted on a stinger that extended downward from the rear of the chassis is a truck- trailer combination for purposes of the highway use_tax in its analysis the revenue tam-153781-01 ruling reiterates the statement in revrul_76_559 1976_2_cb_365 that it is not necessary that a vehicle be designed to perform only one of those functions towing semitrailers or trailers or for transporting property to the exclusion of the other in order to be ’primarily’ designed for towing semitrailers or trailers or for transporting property revrul_76_559 considered whether two vehicles were trucks or tractors the first vehicle was a two-axle pickup truck with a bar and a fifth wheel attachment or a special kingpin installed in the truck’s bed the bar and fifth wheel could be removed the kingpin could be folded flush with the floor this ruling holds that the truck retained its character as a truck despite the installation of hitching devices the second vehicle was essentially similar to a truck tractor but had a fifth wheel mounted over its rear axle and an automobile carrier body designed to carry one automobile over the cab of the vehicle and one automobile behind the cab the ruling concludes that although the second vehicle had some load carrying capacity the vehicle was primarily designed as a tractor in applying the primarily designed test to the two vehicles the revenue_ruling states that it is not necessary that a vehicle be designed to only tow or transport a load to the exclusion of the other function in order to be primarily designed for towing semitrailers or trailers or transporting property sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect during an examination of taxpayer the irs office that submitted this request determined that taxpayer’s vehicles equipped with or foot z platforms were tractors and assessed the sec_4051 excise_tax on the first_retail_sale of the vehicles that determination was based on the primary design of the vehicle as a truck tractor the irs found that the vehicles’ equipment included a heavy duty trailer receiver and either a ball hitch rated for a maximum big_number pound trailer or an air ride fifth wheel although some vehicles were equipped with electric trailer brakes the vehicles’ brakes were found to be strong enough to stop many trailers without a separate trailer brake therefore the braking capabilities of the vehicles were disproportionately large in comparison to the vehicles’ load capacity further the irs found that taxpayer’s vehicles could transport more weight if larger bodies were installed on the chassis the excessive braking and load carrying capacity of the vehicles led the examiner to conclude that the vehicles were primarily designed to tow trailers or semitrailers taxpayer's position is that its vehicles are not truck tractors but trucks and as such are not subject_to tax because their gvwrs are below the taxable weight threshold set forth in sec_4051 taxpayer argues that its vehicles equipped with foot beds have more cubic feet of cargo space than a standard pickup truck with an 8' x 5' bed and that its and foot beds provide even more cargo space also most of the vehicles are sold without trailer brake controls and all are sold without air brakes taxpayer indicates that the useful_life of the vehicles is three times that of a pickup truck and when viewed with the accessories ordered by most customers justifies the tam-153781-01 higher price the length of the wheel base of the vehicles is equal to that of a pickup truck furthermore taxpayer argues that the vehicles are not marketed for recreational use and are not equipped with the type of fifth wheel assembly required to tow a recreational vehicle a purchaser intending to use the vehicle to tow a recreational semitrailer would need to have the fifth wheel installed after purchase of the vehicle as do pickup truck purchasers sec_145_4051-1 provides that the term tractor means a highway vehicle primarily designed to tow a vehicle but does not carry cargo on the same chassis as the engine taxpayer argues that its vehicles possess more cargo-carrying capacity than pickup trucks but taxpayer’s vehicles cannot be characterized as trucks solely because the vehicles can carry cargo on the same chassis as their engine otherwise any tractor despite its primary design would be classified as a truck if the tractor has incidental or inconsequential load carrying capacity as stated in revrul_76_559 and revrul_77_36 it is not necessary that a vehicle be designed to perform only one function-towing or transportation of property-to the exclusion of the other in order to be primarily designed for towing or for the transportation of property as completed by taxpayer these vehicles have been primarily designed to tow all of the vehicles are equipped with a heavy duty trailer receiver a plug for trailer lights and a towing device -- a ball hitch or a fifth wheel hitch the towing and braking capabilities of these vehicles are disproportionately powerful for their load carrying capacity which is limited to the space behind the cab this space is unavailable for use if the vehicle is towing a gooseneck trailer the cost of the vehicle for its capacity to transport a load is disproportionately high when compared to trucks that have similar load carrying capacities although some of the additional cost of the vehicles can be attributed to accessories we believe that the major portion of the additional cost is attributable to the intended use of a heavy duty chassis cab and specialized body -- primarily as a tow vehicle with a longer life than a pickup truck or other lighter duty vehicle even though the vehicle possesses when not towing a trailer or semitrailer the capability to transport comparatively light loads also the fact that the vehicles normally are not sold with rv fifth wheel assemblies and are not marketed to recreational users is not determinative of the classification of the vehicles the classification of the vehicles as trucks or truck tractors does not depend on whether a particular hitch is included on the vehicle likewise the lack of an air brake system or electric brakes does not preclude the finding the vehicles are primarily designed as truck tractors where as in this case the towing and braking capacities of the vehicles far exceed their load-carrying capacities consideration of sec_7805 relief taxpayer's only argument for favorable sec_7805 treatment is that the law is ambiguous and that the irs has not issued sufficient published guidance to taxpayers to allow them to determine the taxability of the type of vehicles at issue tam-153781-01 a technical_advice_memorandum ordinarily is applied retroactively see dollar_figure of revproc_2001_2 2001_1_irb_79 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer the irs did not issue a ruling or a technical_advice_memorandum to taxpayer taxpayer's reliance on the irs’s lack of published guidance is without merit since it could have requested a letter_ruling as to the classification of the vehicles consequently the taxpayer's arguments do not support granting its request for sec_7805 relief caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
